Case 1:19-cv-10614-JGK Document 7-1 Filed 12/17/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHER DISTRICT OF NEW YORK

 

NORA NORTH,
Plaintiff,
Civil Action No. 1:19-cv-10614-JGK.
-against-
ARS NATIONAL SERVICES, INC., : JURY TRIAL DEMANDED
Defendant.

 

CERTIFICATE OF SERVICE
I, Richard J. Perr, Esquire, hereby certify that a true and correct copy of my Notice of
Appearance on behalf of Defendant ARS National Services, Inc. was served upon all Counsel
listed below via electronic service of the Court.

Brian L. Bromberg, Esquire
Bromberg Law Office, P.C.
26 Broadway, 27" Floor
New York, NY 10004
Counsel for Plaintiff

KAUFMAN DOLOWICH & VOLUCK, LLP

/s/Richard J. Perr

Richard J. Perr, Esquire
Two Logan Square

100 N. 18" Street, Suite 701
Philadelphia, PA 19103
(215) 501-7024 (phone)
(215) 405-2973 (fax)
rperr@kdvilaw.com
Attorney for Defendant,
ARS National Services, Inc.

Dated: December 17, 2019
